Case 1:20-cv-01825-RLY-TAB Document 85 Filed 10/06/20 Page 1 of 8 PageID #: 1242




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 COMMON CAUSE INDIANA                             )
                                                  )
               Plaintiff,                         )
                                                  ) Case No. 1:20-cv-1825-RLY-TAB
         v.                                       )
                                                  )
 CONNIE LAWSON, in her official capacity )
 as the Indiana Secretary of State, PAUL          )
 OKESON, S. ANTHONY LONG,                         )
 SUZANNAH WILSON OVERHOLT, and                    )
 ZACHARY E. KLUTZ, in their official              )
 Capacities as members of the Indiana             )
 Election Commission; J. BRADLEY KING             )
 and ANGELA NUSSMEYER, in their                   )
 official capacities as co-directors of the       )
 Indiana Election Division; and RAY ADLER, )
 PAUL RAUSCH, KEVIN C. SMITH, and                 )
 RANDALL VONDERHEIDE, in their official )
 capacities as county election officials, and as )
 representatives of a class of all members of )
 Indiana county election boards and boards of )
 elections and registration,                      )
                                                  )
               Defendants.                        )

      REPLY IN SUPPORT OF MOTION FOR STAY PENDING APPEAL

       The State Defendants, by counsel, respectfully submit this reply in support of

 their Motion for Stay Pending Appeal.

       I.     State Defendants may raise the same arguments in its motion
              to stay as it did in its response in opposition to the preliminary
              injunction and did not waive a Purcell argument

       Plaintiff continues to argue that State Defendants’ interpretation of the

 Standing Amendment is unreasonable because the challenged provision contains no

 carve-out for Section 1983 claims, and that State Defendants are not likely to win

                                          1
Case 1:20-cv-01825-RLY-TAB Document 85 Filed 10/06/20 Page 2 of 8 PageID #: 1243




 on appeal because of this allegedly unreasonable interpretation. Plaintiffs also

 assert, with no real explanation, that because the district court did not expressly

 rule on this issue in its Order, State Defendants cannot continue to assert this

 argument in support of why they are likely to succeed on appeal. See ECF No. 82 at

 2–3.

        State Defendants, however, are likely to succeed on appeal precisely because

 of this argument. It is well established that, even if a statute restricting or limiting

 a party’s ability to bring suit does not expressly contain a carve out for Section 1983

 claims, a court will interpret the statute to require that the state law “must give

 way to vindication of the federal right when that right is asserted in state court.”

 Felder v. Casey, 487 U.S. 131, 153 (1988) (emphasis added) (where Wisconsin law

 said that “no action may be brought or maintained against any state [agency or

 official]” unless the plaintiff filed a notice of claim within 120 days of an injury

 before bringing suit in state court, this statutory requirement would be applied only

 to state law claims and not Section 1983 claims).

        Crucially, in Felder the Supreme Court did not entirely invalidate

 Wisconsin’s notice-of-claim statute as violating the Supremacy Clause—even

 though on its face the statute applied to all actions and contained no carve-out for

 Section 1983 claims. It instead read the law as limited to state-law claims. Lower

 courts faced with similar challenges have followed this approach as well. See, e.g.,

 Joshua v. Newell, 871 F.2d 884, 886 (9th Cir. 1989) (Washington notice of claim

 requirement for tort claims inapplicable to Section 1983 actions brought in state



                                             2
Case 1:20-cv-01825-RLY-TAB Document 85 Filed 10/06/20 Page 3 of 8 PageID #: 1244




 court); George v. Hatcher, 527 N.E.2d 199, 200 (Ind. Ct. App. 1988) (concluding that

 preemption precluded enforcing the provision of the Indiana Tort Claims Act

 requiring notice before filing suit against a government employee or agency for

 Section 1983 claims, but declining to hold the Indiana Tort Claims Act

 unenforceable in its entirety).

       Here, too, the Standing and Remedies Amendments is inapplicable to Section

 1983 claims just as the Indiana Tort Claims Act is inapplicable to Section 1983

 claims. However, the district court erred by enjoining the Standing and Remedies

 Amendments in their entirety, rather than allowing them to remain in place for

 claims arising out of state law and not Section 1983 claims. Because the district

 court enjoined the Standing and Remedies Amendments without giving credence to

 the doctrine of constitutional avoidance, State Defendants are likely to succeed on

 appeal.

       Furthermore, State Defendants did not waive a Purcell argument despite

 statements made about the Amendments being less burdensome than other

 potential changes to election procedures. State Defendants received a 25-day

 extension to respond to Plaintiff’s Motion for Preliminary Injunction that Plaintiff

 filed on July 8, 2020, a little over a year after the challenged Amendments took

 effect. Plaintiff does not address the fact that, even without the 25-day extension,

 appellate review likely would not have been completed in time for the November 3

 election given an ordinary appellate briefing schedule.




                                           3
Case 1:20-cv-01825-RLY-TAB Document 85 Filed 10/06/20 Page 4 of 8 PageID #: 1245




       Additionally, the Seventh Circuit has recognized the Purcell doctrine as

 cautioning federal courts against granting emergency relief on the eve of an

 election. See FreeEats.com v. Indiana, 502 F.3d 590, 598 n.9 (7th Cir. 2007) (; see

 also Libertarian Part of Ill. v. Cadigan, No. 20-1961, 2020 WL 5104251 at *4

 (recognizing that the “Supreme Court has instructed that federal courts should

 refrain from changing state election rules as an election approaches”). The Purcell

 doctrine applies regardless of whether parties raise the argument in briefing, as the

 doctrine limits federal courts’ exercise of their equitable authority. Republican Nat’l

 Comm. v. Dem. Nat’l Comm., 140 S.Ct. 1205, 1207 (2020) (“when a lower court

 intervenes and alters the election rules so close to the election date, our precedents

 indicate that this Court, as appropriate, should correct that error”).

       Indeed, two recent orders—one from the Supreme Court (Attachment A) and

 one from the Ninth Circuit (Attachment C)—emphasize the importance of the

 Purcell doctrine. First, last night the Supreme Court granted a stay of an injunction

 pending resolution of an appeal currently before the Fourth Circuit Court. See

 Attachment A. South Carolina officials had filed an emergency stay application on

 October 1, 2020 (Attachment B), requesting the Supreme Court to stay a

 preliminary injunction enjoining them from enforcing a state law requiring

 absentee ballots to be signed under oath and to be signed by one additional person

 who witnesses the signing of the ballot. Attachment B at 4. A Fourth Circuit panel

 had initially stayed the injunction, but the Fourth Circuit en banc vacated that

 stay: In support of their application, the officials described the Fourth Circuit’s en



                                            4
Case 1:20-cv-01825-RLY-TAB Document 85 Filed 10/06/20 Page 5 of 8 PageID #: 1246




 banc decision to vacate the staying as a “textbook example of the type of confusion

 that Purcell prohibits.” Attachment B at 31. The officials noted that, as here, the

 State had already begun mailing absentee ballots to voters, raising the risk that

 voters may return ballots in reliance on an unlawful, soon-to-be-reversed

 preliminary injunction. Attachment B at 12.

       In apparent agreement with the officials’ argument, the Supreme Court

 granted the stay without opinion or dissent. And Justice Kavanaugh wrote a

 concurring opinion that emphasized the Court’s longstanding rule that “federal

 courts ordinarily should not alter state election rules in the period close to an

 election.” Attachment A at 2 (citing Purcell v. Gonzalez, 549 U.S. 1 (2006) (per

 curiam)). Justice Kavanaugh further said that “the District Court defied that

 principle and this Court’s precedents” by enjoining the South Carolina law so close

 to the election. Attachment A at 2.

       Second, earlier today the Ninth Circuit granted the State of Arizona’s motion

 for a stay pending appeal in a case challenging the State’s deadline for receipt of

 absentee ballots. See Ariz. Democratic Party v. Hobbs, No. 20-16759, slip op. at 4

 (9th Cir. Oct. 6, 2020). The district court had issued a preliminary injunction

 barring the State from enforcing its ballot-receipt deadline on the ground that the

 deadline imposed “unjustifiable burdens on the right to vote” under

 Anderson/Burdick. Arizona Democratic Party v. Hobbs, No. CV-20-01143-PHX-

 DLR, 2020 WL 5423898, at *13 (D. Ariz. Sept. 10, 2020). There the district court

 had extended Arizona’s Election-Day ballot-receipt deadline by five business days



                                            5
Case 1:20-cv-01825-RLY-TAB Document 85 Filed 10/06/20 Page 6 of 8 PageID #: 1247




 and only for the purpose of curing otherwise-timely mail-in ballots that lacked the

 signature required under Arizona law. Id. at *14.

       The Ninth Circuit stayed the district court’s preliminary injunction,

 explaining that “the State’s probability of success on the merits is high” and that

 “the public interest is well served by preserving Arizona’s existing election laws,

 rather than by sending the State scrambling to implement and to administer a new

 procedure for curing unsigned ballots at the eleventh hour.” Ariz. Democratic Party,

 No. 20-16759, slip op. at 8. And with respect to the public interest, the Ninth Circuit

 concluded that requiring voters to comply with a clear Election-Day deadline is a

 “minimal” burden that does not outweigh the State’s weighty interest in enforcing

 its existing election laws. Slip op. at 9. This is all the more true in the context of a

 challenges seeking last-minute changes to election rules, for “the Supreme Court

 ‘has repeatedly emphasized that lower federal courts should ordinarily not alter the

 election rules on the eve of an election.’” Slip op. at 8 (quoting Republican Nat’l

 Committee, 140 S. Ct. at 1207, and citing North Carolina v. League of Women Voters

 of N.C., 574 U.S. 927 (2014) (mem.); Husted v. Ohio State Conference of NAACP, 573

 U.S. 988 (2014) (mem.); and Purcell, 549 U.S. 1).

       II.    The Seventh Circuit denied a stay in Bostelmann because the
              parties seeking appellate review had not presented a case or
              controversy

       Plaintiff mischaracterizes the Seventh Circuit’s order denying the motions for

 stay in Bostelmann. The Seventh Circuit merely noted that the practical effect of a

 “decision with respect to a stay will effectively decide the appeal on the merits.”



                                             6
Case 1:20-cv-01825-RLY-TAB Document 85 Filed 10/06/20 Page 7 of 8 PageID #: 1248




 Democratic Nat’l Comm. v. Bostelmann, No. 20-2835, 2020 WL 5796311 at *1 (7th

 Cir. Sept. 29, 2020). The Seventh Circuit did not characterize this as a “backdoor”

 method of deciding the appeal on the merits as Plaintiff alleges. See ECF No. 82 at

 4. Critically, the Seventh Circuit did not decline to issue a stay for this reason. The

 Seventh Circuit declined to issue a stay because “[n]one of the appellants has

 suffered an injury to its own interests, and the state’s legislative branch [was] not

 entitled to represent Wisconsin’s interest as a polity.” Bostelmann, 2020 WL

 5796311 at *2 (“But the appeals by the intervenors do not present a case or

 controversy within the scope of Article III, and we deny the motions for a stay,”

 citing to Republican National Committee v. Common Cause Rhode Island, No.

 20A28, 2020 WL 4680151 (S. Ct. Aug. 13, 2020) where the Court denied a motion to

 stay under similar circumstances).

       The Seventh Circuit’s order in Bostelmann does not foreclose granting a

 motion for a stay pending appellate review and should not inform this Court’s

 decision on whether to grant a stay pending appeal in this matter.

                                           ***

       The mere fact that the district court granted Plaintiff’s preliminary

 injunction does not foreclose State Defendants from requesting a stay pending

 appellate review. This is precisely the procedure prescribed by Federal Rule of

 Appellate Procedure 8, which provides that a party seeking an injunction pending

 appeal from the Court of Appeals “must ordinarily move first in the district court.”

 Fed. R. App. P. 8(a).



                                            7
Case 1:20-cv-01825-RLY-TAB Document 85 Filed 10/06/20 Page 8 of 8 PageID #: 1249




        State Defendants seek a stay of this Court’s preliminary injunction in order

 to preserve the status quo ante for the upcoming November 3 election. Stays and

 injunctions pending appeal are thus typically used to prevent changes to the status

 quo or delay enforcement of a judgment that would cause irreparable harm or

 effectively prevent appellate adjudication. See, e.g., In re A & F Enterprises, Inc. II,

 et al. v. IHOP Franchising LLC, et al., 742 F.3d 763, 765–66 (7th Cir. 2014).

 Furthermore, the balance of harms weighs in favor of State Defendants, who have

 now been enjoined to instruct . . . , including state law claims to extend polling-

 place hours brought in state court. See New Motor Vehicle Bd. Of Cal. v. Orrin W.

 Fox Co., 434 U.S. 1345, 1351 (1977) (“any time a State is enjoined by a court from

 effectuating statutes enacted by representatives of its people, it suffers a form of

 irreparable injury.”).

        For the foregoing reasons, this Court should grant State Defendants’ motion

 to stay.

                                          Respectfully Submitted,

                                          Office of the Attorney General of Indiana

 Date: October 6, 2020             By:    Jefferson S. Garn
                                          Attorney No. 29921-49
                                          Deputy Attorney General
                                          OFFICE OF INDIANA ATTORNEY GENERAL
                                          Indiana Government Center South, 5th Floor
                                          302 West Washington Street
                                          Indianapolis, Indiana 46204-2770
                                          Phone: (317) 234-7119
                                          Email: Jefferson.Garn@atg.in.gov




                                             8
